Citation Nr: 0828565	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to an initial compensable evaluation for a 
service-connected right wrist disorder.

4.  Entitlement to an initial compensable evaluation for 
service-connected human immunodeficiency virus.

5.  Entitlement to an initial compensable evaluation for a 
service-connected skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1981 
to August 2003.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

At the March 2008 Board hearing, the veteran raised a claim 
for entitlement to an increased evaluation for service-
connected depression.  This issue is referred to the RO for 
action deemed appropriate. 

The issues of entitlement to initial compensable evaluations 
for human immunodeficiency virus (HIV) and a skin disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  In March 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issues 
of entitlement to service connection for a bilateral shoulder 
disorder and a dental disorder.

2.  In March 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an initial compensable evaluation for a 
right wrist disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a bilateral shoulder disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a dental disorder have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2007).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
compensable evaluation for a right wrist disorder have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or his authorized representative.  38 
C.F.R. § 20.204(a).

By a March 2004 rating decision, the RO denied service 
connection for a bilateral shoulder disorder and a dental 
disorder.  The RO granted service connection for a right 
wrist disorder and assigned a noncompensable evaluation.  In 
March 2005, the veteran filed a notice of disagreement.  In 
February 2006, the RO issued a statement of the case.  In 
July 2006, the veteran perfected the appeal.  38 C.F.R. 
§ 20.202.  In a March 2008 statement in support of claim, the 
veteran stated in writing that he wished to withdraw his 
appeal regarding a bilateral shoulder disorder, a dental 
disorder, and the right wrist disorder.  This is sufficient 
to withdraw these issues on appeal.  38 C.F.R. § 
20.204(b)(1).  As a result, no allegation of error of fact or 
law remains before the Board for consideration with regard to 
these issues.  38 C.F.R. § 20.204(c).  Accordingly, the Board 
does not have jurisdiction to review the appeal as to the 
issues of entitlement to service connection for a bilateral 
shoulder disorder and a dental disorder and the issue of 
entitlement to an initial compensable evaluation for a right 
wrist disorder.


ORDER

The claim of entitlement to service connection for a 
bilateral shoulder is dismissed.

The claim of entitlement to service connection for a dental 
disorder is dismissed.

The claim of entitlement to an initial compensable evaluation 
for a right wrist disorder is dismissed.


REMAND

With respect to the claims of entitlement to compensable 
initial evaluations for HIV and a skin disorder, the appeal 
must be remanded for examinations.  VA's duty to assist 
includes providing a new medical examination when a veteran 
asserts or provides evidence that a disability has worsened 
and the available evidence is too old for an adequate 
evaluation of the current condition.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. 
§ 3.326(a) (2007).  At the September 2003 VA infectious 
diseases examination, the veteran's T4 cell count was 517 and 
he reported that he was not taking medication for his HIV.  
At the September 2003 VA dermatology examination, the veteran 
reported itching of the thighs.  In a February 2008 lay 
statement and at the March 2008 Board hearing, the veteran 
reported that in June 2007 he had begun taking HIV medication 
because his T4 cell count had decreased.  Also at the March 
2008 Board hearing, the veteran reported that his skin 
disorder was now on his thighs and back.  Because the veteran 
has reported that his HIV and skin disorder have worsened and 
the most recent examinations of record are approximately 5 
years old, the RO must provide the veteran with new medical 
examinations. 

Additionally, in his July 2006 substantive appeal, the 
veteran stated that he had sent private dermatology records 
showing the severity of his skin disorder.  In a February 
2008 lay statement and at the March 2008 Board hearing, the 
veteran reported that he was being treated for his worsening 
HIV at the National Naval Medical Center.  No such medical 
records are contained in the claims file.  On remand, the RO 
must attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must again contact the veteran 
and afford him the opportunity to identify 
by name, address, and dates of treatment 
or examination any medical records that 
pertain to his skin disorder and HIV, to 
specifically include the veteran's private 
dermatologist records and any HIV 
treatment records located at the National 
Naval Medical Center in Bethesda, 
Maryland.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO must make arrangements 
to obtain all the records of treatment or 
examination from all the sources listed by 
the veteran which are not already on file.  
All information obtained must be made part 
of the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  After any additional evidence is 
obtained and associated with the record, 
the RO must schedule the veteran for an 
appropriate examination to determine the 
current severity of his service-connected 
HIV.  The VA claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished. The examiner must determine 
and report the veteran's T4 cell count, 
determine whether the veteran takes 
medication for his HIV, and determine the 
nature and severity of any HIV-related 
symptomatology, to include depression, 
memory loss, employment limitation, oral 
candidiasis, hairy cell leukoplakia, 
opportunistic infections, neoplasm, 
secondary diseases afflicting multiple 
body systems, and/or other illness with 
debility and progressive weight loss.  The 
examiner is requested to provide a typed 
report with all clinical findings reported 
in detail and correlated to a specific 
diagnosis.  The impact of the 
manifestations identified on the veteran's 
employment and daily life should also be 
noted. 

3.  After any additional evidence is 
obtained and associated with the record, 
the RO must schedule the veteran for an 
appropriate examination to determine the 
current severity of his service-connected 
skin disorder.  The VA claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must describe the 
nature and severity of the veteran's 
service-connected skin disorder and report 
the percentage of the entire body and the 
exposed areas of the body affected by the 
skin disorder.  The examiner must also 
report whether the skin disorder requires 
the use of intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and if so, the 
duration of such use.  All symptoms 
associated with the veteran's skin 
disorder must be described in the report. 

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

6.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


